Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims as presented in the After-Final amendment filed on 11/30/2021 are entered and allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1 and 11.

Viswanathan, Anirudh (Publication No. US 20200184259 A1) teaches a method for fully-automated learning to match heterogeneous feature spaces for mapping. The approach involves determining a first feature space comprising first features and a second feature space comprising second features, and classified by a feature detector into a first attribution category and a second attribution category, respectively. The approach further involves calculating a first similarity score for the first feature space based on a first distance metric applied to the first features, and a second similarity score for the second feature space based on a second distance metric applied to the second features. The approach also involves determining a transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching the first attribution category and the second attribution category.


	Wang et al. (Publication No. CN 107764263 B) teaches the invention claims a lane sequence generating method and device. the method comprises: determining lane groups, the lane group comprises at least two lanes, the lane of the lane contained in the group belong to a same road and the same travelling direction, lane in the lane group is included for combined two by two to obtain a plurality of lane; for each lane according to the lane of two lane comprises the shape point and the driving direction, determining the relative position relation between the two lane according to the relative position relationship determines the position relationship between each lane of the lane in the lane group and generating the lane number of each lane in the lane group according to said position relation. The invention improves the efficiency and accuracy of the lane number is generated.

The features “selecting an object from the subset as a reference object, and estimating a distance from the reference object to each other object in the subset, wherein the reference object is selected based on the provenance associated with the reference object and a length of the reference object” when taken in the context of claims 1 and 11 as a whole, were not uncovered in the prior art of teachings.

	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668